Citation Nr: 1418158	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for left ear hearing loss, assigning a noncompensable evaluation effective July 10, 2008, and denied service connection for right ear hearing loss.

The issue of entitlement to an initial compensable evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss is likely the result of his active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is being granted, the Board finds that any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran has been diagnosed with right ear hearing loss for VA purposes.  See, e.g., VA examination report, May 2010; see also 38 C.F.R. § 3.385 (2013).  Additionally, his DD-213 shows an expert badge for use of the M-14 and he has already been granted service connection for left ear hearing loss based on in-service noise exposure.  As such, the first and second elements of Shedden/Caluza are met.

With respect to the remaining element (a medical nexus), the Board notes that the only medical opinion of record, a May 2010 VA examination with a June 2010 addendum, does not provide a link between the Veteran's right ear hearing loss and his military service.  However, this opinion and addendum are based, at least in part, on the Veteran's lack of diagnosed hearing loss in the right ear at discharge.  Although the examiner states there was also no significant threshold shift at discharge for the right ear, she does not define what would constitute a significant threshold shift or address whether the 10 decibel difference at 1000Hz would constitute such.  As such, the examiner's opinion is not adequate.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although the Board could remand the claim to obtain an adequate opinion on the etiology of the Veteran's right ear hearing loss, the Board notes that the Veteran is service connected for left ear hearing loss based on his same in-service noise exposure.  As such the Board finds that is appropriate to afford the Veteran the full benefit of the doubt and grant service connection for his right ear hearing loss, as has already been done for the left ear hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

As the rating criteria for rating hearing loss rate service-connected bilateral hearing loss as one disability, the Veteran's claim for an increased rating for left ear hearing loss is inextricably intertwined with the AOJ's implementation of the grant of service connection for right ear hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  As such, the above grant of service connection must be implemented, including assigning a disability rating and effective date, prior to the readjudication of the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

The Veteran also claimed at his December 2011 Board hearing that his hearing loss had worsened since his May 2010 VA examination.  The Board notes that he subsequently submitted a January 2012 VA audiogram showing his current level of hearing loss and has not specifically claimed that his hearing has worsened since the January 2012 audiogram.  However, as the case is being remanded and the January 2012 audiogram does not address any functional effects of his hearing loss, the Board finds that a new VA examination is appropriate.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Finally, as the case is being remanded, the Board will take the opportunity to obtain any updated VA audiological treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA audiological treatment records from the Cleveland VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination in order to determine the current severity of his service-connected bilateral ear hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate audiometric testing, should be completed.  The examiner must fully describe the functional effects caused by the hearing loss disability in the examination report.

3.  After completing the above actions and implementing the Board's grant of service connection for right ear hearing loss, including assigning a disability rating and effective date, readjudicate the Veteran's claim for an increased initial rating for bilateral hearing loss.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


